Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/18/2021 has been received; Claims 1-4 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bhojwani (US 2012/0052770) in view of Stones (US 2009/0049583) and Edwards (US 2004/0163159).
. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bhojwani (US 2012/0052770) in view of Stones (US 2009/0049583) and Edwards (US 2004/0163159) in further view of Carney (US 2011/0239353).
Regarding Claim 2, the combination of Bhojwani and Stones do not specifically disclose on the inside of the wrap in the area of the 10lower edge is an absorbent band. However, Carney discloses on the inside of the wrap in the area of the 10lower edge is an band (10B, Figure 1, Para. 32), said band being attached to the inside of the wrap by means of at least one of stitching, an adhesive, a touch fastener, a plurality of snaps, a zipper, or a plurality of buttons (Para. 32, “seam”).  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the wrap of Bhojwani-Stone to include a band as taught by Caney, in order to further reinforce the band. The combination does not disclose an absorbent band. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the band as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an absorbent material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 3, Bhojwani discloses pants (114) with an attached wrap (110) for weight loss and toning one's body comprising: pants (114) and a wrap (110)10 the pants comprising an upper edge (116) and a front (Figure 1); the wrap comprising an elastic material (110, Para. 16, inasmuch is disclose by applicant the material is since it covers a user’s waist and prevents outer elements from entering) a lower edge (bottom of 110), an inside, an outside, and a body (Figure 1);15 the material is further comprised of a at least one of stretchable fabric, a blend of stretchable materials, or layers of stretchable materials (Para. 16, “stretchy”), the lower edge of the wrap being connected to the upper edge area of the pants by an attachment (Figure 1) 20wherein said attachment is selected from at least one of stitching, an adhesive, a touch fastener, a plurality of snaps, a zipper, or a plurality of buttons (Para. 16, “zipper”); wherein the connection of the wrap to the pants is in such a fashion that when the pants are worn by the wearer (Figure 1), the wrap encompasses and surrounds the midriff area of the wearer (Figure 1) 8the wrap is closed around the wearer by stretching the body of the wrap so that it encompasses the midriff of the wearer (Para. 16, Figure 1). Bhojwani discloses the wrap is stretchy (Para. 16). Bhojawani does not specifically disclose the wrap is for weight loss and toning wherein the material is used to facilitate sweating and toning in the area of the wrap by constricting and squeezing the area encompassed by the wrap. However, Edwards, discloses an elastic wrap which is meant to constrict about a waist of a person (Claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date to have a constricting stretchy wrap, as taught by Edwards, in order to secure around a user’s waist. The combination of Bhojawani and Edwards discloses the wrap is for weight loss and toning wherein the material is capable to facilitate sweating and toning in the area of the wrap due to the constricting and squeezing the area encompassed by the wrap (Bhojwani, Para. 16 & Edwards, Claims 1-3). It is noted that the ability to facilitate sweating and toning in the area of the wrap is functional and does not positively recite a structural limitation, but instead requires an ability to perform and/or function. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  Applicant has not fully defined which structure is capable of performing the function claimed. Bhojwani does not specifically disclose a left end, a right end of a wrap wherein 25      the left end of the wrap and the right end of the wrap coincide with the front of the pants; and at least one of the left end of the wrap overlaps the right end of the wrap or the right end of the wrap overlaps the left end of the wrap; and  5 the wrap is attached to itself with the use of a fastener, said fastener comprising at least one of a touch fastener, a plurality of snaps, a plurality of hooks, a zipper, or a plurality of buttons.  However, Stones discloses a left end (152, Figure 2), a right end (the other of 152, Figure 2) of a wrap wherein 25      the left end of the wrap and the right end of the wrap coincide with the front of the pants (Figure 2); and at least one of the left end of the wrap overlaps the right end of the wrap or the right end of the wrap overlaps the left end of the wrap (Figure 2); and5 the wrap is attached to itself with the use of a fastener, said fastener comprising at least one of a touch fastener, a plurality of snaps, a plurality of hooks, a zipper, or a plurality of buttons (Para. 63). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bhojwani to include wrap ends which fasten and unfasten, as taught by Stones, in order to provide ease of wearing the garment and donning the garment on and off of a user. The combination of Bhojwani and Stones do not specifically disclose a permeable elastic material with pores. However, Carney discloses a wrap made from a knit material. Knit material is made by courses and wales which create pores allowing permeability. Therefore, it would have been obvious to one of ordinary skill in the art to modify the material of the wrap as taught by Carney, in order to provide a stretchable and breathable material. 
Regarding Claim 4, the combination of Bhojwani, Stones and Carney do not specifically disclose on the inside of the wrap in the area of the 10lower edge is an absorbent band. However, Carney discloses on the inside of the wrap in the area of the 10lower edge is an band (10B, Figure 1, Para. 32), said band being attached to the inside of the wrap by means of at least one of stitching, an adhesive, a touch fastener, a plurality of snaps, a zipper, or a plurality of buttons (Para. 32, “seam”).  It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the wrap of Bhojwani-Stone to include a band as taught by Caney, in order to further reinforce the band. The combination does not disclose an absorbent band. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the band as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an absorbent material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Applicant Remarks: Applicant asserts the combination of Bhojwani, Stones and Carney do not disclose the claimed invention.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bhojwani is the primary reference and Stone and Carney are only being used to modify certain features of the invention. Even though Stone and Carney are used for a slightly different purpose which is slightly looser in purpose; they are still in the realm of the same invention and are used to modify Bhojwan
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732